 

 

 

 

> CaSO IGG" BoctiMAn SOS "SEALEBY HRY THRE TEBE PRG™ET of 13 is

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS United States District Court

McALLEN DIVISION Southern District Of Texas
UNITED STATES OF AMERICA FEB 25 2020.

Vv. David J. Bradley, Clerk

IRVIN GARCES

also known as “Chocs”
RAMON MENDEZ

JOSE. RAUL TAMEZ
RUBEN CHAVEZ-RUVALCABA
also known as “Chinolias”
ANDRES TREVINO

also known as “Bollo Dodge”
also known as “Pollo”

LUIS EDUARDO VARGAS
also known as “Wicho”
OMAR GARCIA

JAVIER GARCIA

also known as “Jaibo”
ALEJANDRO TAMEZ

also known as “Alex”

ELSA ALEMAN
FRANCISCO TAMEZ

also known as “Frankie”
FIDEL SALDANA

Criminal No. M-19-1205-S3

EMILIO DE LA GARZA
- also known as “D-Lo”

FERNANDO CANTU
also known as “Bolas”

‘JOSE RUBEN RUVALCABA-VALDEZ
also known as “Chinolas”

PEDRO RUBIO

CU UP I CO) LO) COI WO CO LN OW} 6) WO UU UD CO) UN WO) UN UL CO WW) CO) WI) UN) UE CD LE LH.) eM.

SEALED THIRD SUPERSEDING INDICTMENT
 

 

caS25 GPR Bo ROUTES EE a Filed On-PBPgl-OBAASR sage 29hd3 of 13

THE GRAND JURY CHARGES:
| Count One
From on or about March 17, 2016, to on or about October 1 1, 2019, in the Southern District
of Texas and within the jurisdiction of the Court, defendants,

‘IRVIN GARCES
also known as “Chocs”
RAMON MENDEZ.
ANDRES TREVINO
also known as “Bollo Dodge”
also known as “Pollo”
LUIS EDUARDO VARGAS
also known as “Wicho”
OMAR GARCIA
FERNANDO CANTU
also known as “Bolas”

did knowingly and intentionally conspire and agree together and with other persons known and
unknown to the Grand Jurors, to possess with intent to distribute a controlled substance. ‘The
controlled substance involved was 500 ‘grams or more of a mixture or substance containing a
detectable amount of cocaine, a Schedule II] controlled substance.

In violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(B). .

Count Two
From on or about March 17, 2016 through on or about October 11, 2019, in the Southern
. District of Texas and within the jurisdiction of the Court, defendants,

IRVIN GARCES
also known as “Chocs”
JOSE RAUL TAMEZ
RUBEN CHAVEZ-RUVALCABA
also known as “Chinolias”
LUIS EDUARDO VARGAS
also known as “Wicho”
OMAR GARCIA
 

 

 

 

Case 719-¢r 01208 1298, -Documgnt 286 PAL EB LAN Oalsersein KER? BAbSS of 13

JAVIER GARCIA:
also known as “Jaibo”
ALEJANDRO TAMEZ
also known as “Alex”
ELSA ALEMAN
FRANCISCO TAMEZ
- also known as “Frankie”
FIDEL SALDANA

EMILIO DE LA GARZA
— also Known as “D-Lo”

FERNANDO CANTU
also known as “Bolas”

JOSE RUBEN RUVALCABA-VALDEZ
also known as “Chinolas”

did knowingly and intentionally conspire and agree together and with other persons known and
. unknown to the Grand Jurors, to knowingly possess a firearm, during and in relation to a drug
trafficking offense and crime of violence for which they may be prosecuted in a court of the United
States, namely, Conspiracy to Possess with Intent to Distribute a Controlled Substance; to wit a
mixture or substance containing a detectable amount of cocaine and marijuana, in violation of Title
21 United States Code Sections 841 and 846, Hobbs Act Robbery in violation of Title 18 United
States Code Section 1951(a), and Carjacking in violation of Title 18 United States Code Section
21 19. |
| In violation of Title 18, United States Code, Sections 924(c)(1)(A)() and 924(o).

Count Three

On or about April 22, 2017, in the Southern District of Texas and within the jurisdiction of |

- the Court, defendants,
 

CaSB5% GLARE. BOQUTSNS 286 FURY ORALUGLADIDTASR Rapp PRye 4 of 13

IRVIN GARCES
also known as “Chocs”
and

JAVIER GARCIA
also known as “Jaibo”
did unlawfully obstruct, delay, and affect commerce and the movement of articles and
commodities in commerce by robbery and attempt to obstruct, delay, and affect commerce and the |
movement of articles and commodities in commerce by robbery, in that the defendants did
unlawfully take and attempted to take controlled substances and drug proceeds from individuals.
In violation of Title 18, United States Code, Sections 1951(a) and 2.°
Count Four | -
On or about July 4, 2017, in the Southern District of Texas and within the jurisdiction of |

the Court, defendant,

LUIS EDUARDO VARGAS
also known as “Wicho”

did knowingly and intentionally conspire and agree together and with other persons known and
unknown to the Grand Jurors, to possess with intent to distribute a controlled substance. The
controlled substance involved was 100 kilograms or more of a mixture or substance containing a
detectable amount of marijuana, a Schedule J controlled substance. |
In violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(B).
Count Five | |
On or about July 4, 2017, in the Southern District of Texas and within the jurisdiction of

the Court, defendant,

LUIS EDUARDO VARGAS
also known as “Wicho”

did unlawfully obstruct, delay, and affect commerce and the movement of articles and

commodities in commerce by robbery and attempt to obstruct, delay, and.affect commerce and the
 

 

 

 

Case 7:19-cr-01205 Document Filed on_03/06/20 | Page 5 of 13
Case 319:c7- 61208 Document 303 SEALED Fed on 02/35/20 In TKED Page's of 13
movement of articles and commodities in commerce by robbery, in that the defendants did

unlawfully take and attempted to take controlled substances and drug proceeds from individuals.
In violation of Title 18, United States Code, Sections 1951(a) and 2.
Count Six

On or about December 4, 2017, in the Southern District of Texas and within the jurisdiction

of the Court, defendants,
ALEJANDRO TAMEZ
also known as “Alex”
and
ELSA ALEMAN
did unlawfully. obstruct, delay,.and affect commerce and the movement of articles and
commodities in commerce by robbery and attempt to obstruct, delay, and affect commerce and the
movement of articles and commodities in commerce by robbery, in that the defendant did
unlawfully take and attempted to take controlled substances and drug proceeds from individuals.
In violation of Title 18, United States Code, Sections 1951(a) and 2.
Count Seven

On or about December 4, 201 7, in the Southern District of Texas and within the jurisdiction

of the Court, defendants,
ALEJANDRO TAMEZ
also known as “Alex”
and
ELSA ALEMAN

aiding and abetting each otlier, did knowingly carry and brandish a firearm, during and in relation

to a drug trafficking offense and crime of violence for which they may be prosecuted in a court of

the United States, namely, Conspiracy to Possess with Intent to Distribute a Controlled Substance

in violation of Title 21 United States Code Sections 841 and 846 and Hobbs Act Robbery in

violation of Title 18 United States Code Section 1951 (a).
 

 

 

cas? $-cr dH 205° Boctimertt $03 *SEALEB* OF SAS DIBSTAAR 1REBP BSGES of 13

All in violation of Title 18, United States Code, Sections 924(c)(1)(A)(i).and 2.

Count Eight

On or about October 20, 2018, in the Southern District of Texas and within the jurisdiction

of the Court, defendant,

knowingly having been convicted of a crime punishable by imprisonment for a term exceeding

one year, namely, Possession of Marijuana in an Amount Greater. than Four Ounces but Less Five

Pounds in Cause Number CR-4798-17-D in the 206th Judicial District Court in Hidalgo County, —

Texas on January 26, 2018, did knowingly and unlawfully possess in and affecting interstate and

- foreign commerce a firearm, namely, a Colt pistol.

1

In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).
Count Nine
On or about November 18, 2018, in the Southern District of Texas and within the
jurisdiction of the Court, defendant,
| FIDEL SALDANA
did unlawfully obstruct, delay, and affect commerce and the movement of articles and
commodities in commerce by robbery and attempt to obstruct, delay, and affect commerce and the
movement of articles and commodities in commerce by robbery, in that the defendant did
unlawfully take and attempted to take controlled substances and drug proceeds from individuals.
In violation of Title 18, United States Code, Sections 1951(a) and 2.
Count Ten
On or about November 18, 2018, in the Southern District of Texas and within the

jurisdiction of the Court, defendant, ~
 

 

case F19-t7-61 209 BocuRisnt 303 SE aT ETF OEP SN D2/25/30 TR TR Pge% of 13

FIDEL SALDANA
aiding and abetting others, did knowingly carry and brandish a firearm, during and in relation toa
crime of violence for which they may be prosecuted in a court of the United States, namely, Hobbs
Act Robbery in violation of Title 18 United States Code Section 1951 (a).
All in violation of Title 18, United States Code, Sections 924(c)(1)(A)(ii) and 2.
Count Eleven
On or about May 10, 201 9, in the Southern District of Texas and within the jurisdiction of
the Court, defendants, |
| IRVIN GARCES
also known as “Chocs”
JOSE RAUL TAMEZ

RUBEN CHAVEZ-RUVALCABA
also known as “Chinolias”

EMILIO DE LA GARZA
also known as “D-Lo”

did unlawfully obstruct, delay, and affect commerce and the movement of ‘articles and -
commodities in commerce by robbery and attempt to obstruct, delay, and affect commerce and the
movement of articles and commodities in commerce by robbery, in that the defendant did
unlawfully take and attempted to take controlled substances and drug proceeds from individuals.
In violation of Title 18, United States Code, Sections 195 1(a) and 2.
Count Twelve
On or about May 10, 2019, in the Southern District of Texas and within the jurisdiction of

the Court, defendants,
 

08252 F: 2A BL Bo ROCUPSH 246 5 Filed 99-93/08/20 in TASP Page 80613 ig

IRVIN GARCES
_ also known as “Chocs”
JOSE RAUL TAMEZ
RUBEN CHAVEZ-RUVALCABA.
also known as “Chinolias”

EMILIO DE LA GARZA
also known as “D-Lo”

a

aiding and abetting others, did knowingly carry and brandish a firearm, during and in relation to a
crime of violence for which they may be prosecuted in a court of the United States, namely, Hobbs
. Act Robbery in violation of Title 18 United States Code Section 1951(a).
All in violation of Title 18, United States Code, Sections 924(6)(DCAVGI) and 2.
Count Thirteen
On or about October 11, 2019, in the Southern District of Texas and within the jurisdiction
of the Court, defendants, |
JOSE RAUL TAMEZ
. and
FERNANDO CANTU
also known as “Bolas”
did unlawfully obstruct, delay, and affect commerce and the movement of articles and
commodities in commerce by robbery and attempt to obstruct, delay, and affect commerce and the
movement of articles and commodities in commerce by robbery, in that the defendant did
unlawfully take and attempted to take controlled substances and drug proceeds from individuals.

In violation of Title 18, United States Code, Sections 195 1(a) and 2.

Count Fourteen

On or about October 11, 2019, in the Southern District of Texas and within the jurisdiction -

of the Court, defendants,
 

 

Case

7:19-cr-01205 Document 366 Filed on.03/06/20 in TXSD _ Page 9 of 13
Case 7:19-cr-01205 Document 505 *SEALED* Ln on 02/25/20 in Tee Page 9 of 13 |
JOSE RAUL TAMEZ
and
FERNANDO CANTU

also known as “Bolas”

took and attempted to take a motor vehicle, namely, a Chevrolet Impala, that had been transported, _

shipped, and received in interstate and foreign commerce from and in the presence of Francisco |
Gonzalez by force, violence, and intimidation, with the intent to cause death and serious bodily
harm. |
In violation of Title 18, United States Code, Sections 2119 and 2. .
Count Fifteen
On or about May 5, 2019, in the Southem District of Texas and within the jurisdiction of
the Court, defendants,
RUBEN CHAVEZ-RUVALCABA
also known as “Chinolias”

JOSE RUBEN RUVALCABA-VALDEZ
also known as “Chinolas”

)
did knowingly and intentionally conspire and agree together and with other persons known and
‘unknown to the Grand Jurors, to possess with intent to distribute a controlled substance. The
controlled substance involved was 100 kilograms or more of a mixture or substance containing a
detectable amount of marijuana, a Schedule I controlled substance.’ |

In violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(6)(1)(B).

Count Sixteen
On or about May 5, 2019, in the Southern District of Texas and within the jurisdiction of

‘the Court, defendants,
 

 

 

CaSP IA SALE Bo RRB IOS FEE a FEBH ORR GUUDBSTIAR RAB? FRGL4B of 13

RUBEN CHAVEZ-RUVALCABA
also known as “Chinolias”
JOSE RUBEN RUVALCABA-VALDEZ
also known as “Chinolas”

did unlawfully obstruct, delay, and affect commerce and the movement of articles. and

commodities in commerce by robbery and attempt to obstruct, delay, and affect commerce and the

movement of articles and commodities in commerce by robbery, in | that the defendant did

| unlawfally take and attempted to take controlled substances and drug proceeds from individuals.
In violation of Title 18, United States Code, Sections 195 1(a) and 2,

On or about May 5, 2019, in the Southern District of Texas and within the jurisdiction of
the Court, defendants, | |
| RUBEN CHAVEZ-RUVALCABA

also known as “Chinolias”

JOSE RUBEN RUVALCABA-VALDEZ
_also known as “Chinolas”

aiding and abetting each other, did knowingly carry and brandish a ream, during and in relation
. to a drug trafficking offense and crime of violence for which they may be prosecuted in a court of |
the United States, namely, Conspiracy to Possess with Intent to Distribute a Controlled Substance
in violation of Title 21 United States Code Sections 841 and 846 and Hobbs Act Robbery in
violation of Title 18 United States Code Section 1951(a).
-: All in violation of Title 18, United States Code, Sections 924(c)(1)(A)Gi) and:2.
| Count Eighteen oe
From on or about June 1, 2017 through on or about February 28, 2019, in the Southern

District of Texas and within the jurisdiction of the Court, defendants,
 

 

 

 

- Case 7:19-cr-01205 Documen

t TXSD Page 11 of 13
Case 7:19- “cr-O1 05 Document 303 0

66. ed on! in
SEALED* Filed on 02/25/2

ANDRES TREVINO
also known as “Bollo Dodge”
also known as “Pollo”
and
PEDRO RUBIO
. did knowingly and intentionally conspire and agree together and with other persons known and
unknown to the Grand Jurors, to possess with intent to distribute a controlled substance. The
controlled substance involved was 500 grams or more of a mixture or substance containing a
detectable amount of methampetamine, a Schedule II controlled substance.
In violation of Title 21, United States Code, Sections 846,.841(a)(1), and 841(b)(1)(A).
Count Nineteen |

. On or about October 16; 2017 through on or about October-:17, 2017, in the Southern

District of Texas and within the jurisdiction of the Court, defendants,

knowingly made, and aided and abetted the making of, a false statement and representation with
respect to. information required to be ‘kept in the records of Academy Sports & Outdoors, in
Edinburg, Texas, a federally licensed firearms dealer, in connection with the acquisition of two
DPMS Panther Arms AR-15 5.56mm caliber rifles in that the defendant RENE SARMIENTO
aided and abetted another individual who, falsely represented-on the Bureau of Alcohol, Tobacco,
and Firearms Form 4473, that another individual was the actual buyer of the firearm described
above, which statement was intended and likely to. deceive the federally licensed firearms dealer
as to a fact material to the lawfulness of the sale of the firearm, when in truth and fact the
defendants knew that those statements and representations were false and that RENE

SARMIENTO was not the actual buyer of the firearms.

In violation of Title 18, United States Code, Sections 922(a)(6), 924(a)(2), and 2.

in TXSD Page 11 of 13
 

 

 

CaS FAB RELA? Bo RHE SE nFUB! RRSUPAIRBETAER KEE? FABLAB ot 13

Count Twenty
On or about October 16, 2017 through on or about October 20, 2018, in the Southern

- District of Texas and within the jurisdiction of the Court, defendant,

did fraudulently and knowingly export and send from the United States, or attempt to export and

send from the United States, any merchandise, article, or object, to wit: two DPMS Panther Arms

AR-15 5.56mm caliber rifles; a Colt, Model Government, 9mm caliber pistol; and a Colt, Model —

Government, .45 caliber pistol contrary to Title 22, United States Code, Sections 2778(b)(2) and
(c) and Title 22, Code of Federal Regulations, Sections 121.1, 103.1, 7, and 127.3, a law and
regulation of the United. States.
In violation of Title 18, United States Code, Sections 554(a) and 2.
| Count Twenty-One
On or about January 24, 2020, in the Southern District of Texas and within the jurisdiction
of the Court, defendant, | |

RUBEN EDUARDO CHAVEZ-RUVALCABA
also known as “Chinolias”

an alien who had previously been denied admission, excluded, deported and removed knowingly

and unlawfully entered, attempted to enter and was at any time found in the United States, to wit,

near Mission, Texas, said defendant not having obtained the consent to reapply for admission into ©
the United States from the Attorney General of the United States and Secretary. of Homeland ©

Security, the successor, pursuant to Title 6, United States Code, Sections 202(3), 202(4), and 557. |
 

 

In violation of Title 8, United States Code, Sections 1326(a) and 1326(b).

A TRUE BILL

FOREPERSON

RYAN K. PATRICK
‘UNITED STATES A}TORNEY .

fy

ASSISTANT D- STATES ATTORNEY
